Mr. Justice Clifford
dissenting:
The Court of Claims having found that the claim in this case was never submitted to the commission appointed by the direction of the President to examine such claims, I am unable’ to concur in the conclusion of the court that the case is controlled by the decision of the court in the case of The United States v. Adams, (7 Wall., 481,) and for the reason that the claim was never so presented.
' I dissent from the decision of the court, and I am requested to say that the Chief Justice also dissents for the same reason.